      Case 7:20-cv-00169 Document 7 Filed on 07/14/20 in TXSD Page 1 of 15



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 McALLEN DIVISION

ISRAEL CORONADO                    §
                                   §                    CIVIL ACTION NO.
VS.                                §
                                   §                         M – 20 – 169
THE CITY OF MERCEDES, HENRY        §
HINOJOSA, and DAGOBERTO CHAVEZ, JR.§                    JURY REQUESTED



        DEFENDANTS’ MOTION FOR PARTIAL DISMISSAL
               OF PLAINTIFF’S COMPLAINT


       Defendants CITY OF MERCEDES, TEXAS, HENRY HINOJOSA and

DAGOBERTO CHAVEZ, JR. submit this Motion for Partial Dismissal of Plaintiff’s

Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).

                                                 I.

                           SUMMARY OF THE ARGUMENT

       1.01    Plaintiff’s Original Petition alleges causes of action against Defendants

pursuant to 42 U.S.C. § 1983 for violation of his First Amendment rights to freedom of

speech and to petition, his Fourteenth Amendment rights to substantive and procedural due

process and to equal protection of the laws, his Fourth and Fourteenth Amendment rights

to be free from wrongful arrest, and for conspiracy for exercising his rights of free speech

and to petition, and he requests compensatory and punitive damages, attorney’s and expert

witness fees, litigation expenses and costs.




s:vld\motions\755-20 Mtn for Partial Dismissal                                     Page 1
      Case 7:20-cv-00169 Document 7 Filed on 07/14/20 in TXSD Page 2 of 15



       1.02    Coronado may not pursue a Fourteenth Amendment claim for an alleged

violation of First or Fourth Amendment rights, however. In addition, he has not identified

facts to establish that he had a property interest in a right to any particular process,

necessary to establish a due process claim. Without a property interest of which he was

deprived, established by the Mercedes City Commission, Coronado had no constitutional

right to any specific process. His due process claims must therefore be dismissed.

       1.03    Nor has Coronado identified facts to establish a claim of conspiracy to violate

his rights, including how he may overcome the intracorporate conspiracy doctrine.

Likewise, he cannot pursue a claim for punitive damages against the City of Mercedes, and

he has not alleged a violation on which he could recover expert witness fees or litigation

expenses from any Defendant. Each of those claims should be dismissed as well.

                                                 II.

                                FACTUAL ALLEGATIONS

       2.01    Plaintiff Coronado alleges he has a history of community activism, with

“social media accounts … full of impassioned speeches and explicit commentary on the

state of affairs in Mercedes government.” Plntf’s Cmplt, Dkt No. 1, ¶¶ 14 – 15. On

December 3, 2019, he was arrested and charged with disrupting a meeting or procession,

i.e., a Mercedes City Commission meeting on September 17. Id. at ¶¶ 8, 20 – 22. He

claims those charges were false and that Defendant Police Chief Chavez “presented an

arrest warrant to Justice of the Peace Gilbert Saenz based on false statements.” Id. at ¶¶ 22

& 24. On May 15, 2020, the Hidalgo County District Attorney’s office moved to dismiss

the criminal complaint against Coronado without prosecuting the charge. Id. at ¶ 26.

s:vld\motions\755-20 Mtn for Partial Dismissal                                       Page 2
      Case 7:20-cv-00169 Document 7 Filed on 07/14/20 in TXSD Page 3 of 15



                                                 III.

                 STANDARD OF REVIEW FOR RULE 12(b)(6)
            MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

       3.01    Before an Answer has been filed, the proper mechanism for challenging the

claims made is through FRCP 12(b)(6). At this stage, the Court must limit its inquiry “to

the facts stated in the complaint and the documents either attached to or incorporated in the

complaint.” Wilson v. Birnberg, 667 F.3d 591, 600 (5th Cir. 2012). In ruling on a Rule

12(b)(6) motion, the Court must accept as true all of the Plaintiff’s well-pled allegations.

“To survive a [Rule 12(b)(6)] motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 US 662, 678, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009), quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 1974, 167 L. Ed. 2d 929 (2007).

       3.02    The Court need not accept at face value any factually unsupported legal

conclusions, however. Fernandez-Montez v. Allied Pilots Ass'n, 987 F.2d 278, 284 (5th

Cir. 1993) (“conclusory allegations or legal conclusions masquerading as factual

conclusions will not suffice to prevent a motion to dismiss”). See also Vulcan Materials

Co. v. City of Tehuacana, 238 F.3d 382, 387 (5th Cir. 2001). The Court is not required to

accept ultimate conclusions that do not flow from the factual description of the case. Id.,

238 F.3d at 388, citing 5A C. WRIGHT & A. MILLER, FED. PRAC. & PROC.: CIVIL

2d §1357, at 319-20 (1990). See also Tuchman v. DSC Communications Corp., 14 F.3d

1061, 1067 (5th Cir. 1994) (“In order to avoid dismissal for failure to state a claim ... a

plaintiff must plead specific facts, not mere conclusory allegations. We will thus not accept



s:vld\motions\755-20 Mtn for Partial Dismissal                                          Page 3
      Case 7:20-cv-00169 Document 7 Filed on 07/14/20 in TXSD Page 4 of 15



as true conclusory allegations or unwarranted deductions of fact.”); Burgos v. Group &

Pension Adm'rs, Inc., 286 F. Supp. 2d 812, 814-15 (S.D. Tex. 2003).

       3.03    “Factual allegations must be enough to raise a right to relief above the

speculative level, … [and not simply] create[] a suspicion [of] a legally cognizable right of

action, on the assumption that all the allegations in the complaint are true (even if doubtful

in fact).” Twombly, 127 S. Ct. at 1965. “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 679, 129 S. Ct. at 1949.

“The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more

than a sheer possibility that a defendant has acted unlawfully.” Id. “Where a complaint

pleads facts that are ‘merely consistent with’ a defendant’s liability, it “stops short of the

line between possibility and plausibility of ‘entitlement to relief.’” Id., quoting Twombly,

127 S. Ct. at 1955.

       3.04    In evaluating a Complaint, Courts must undertake the “context-specific” task

of evaluating whether the well pleaded allegations give rise to an entitlement of relief that

is plausible, rather than merely possible or conceivable, with “enough facts to raise a

reasonable expectation that discovery will reveal evidence of the necessary claims or

elements.” In re So. Scrap Material Co., 541 F.3d 584, 587 (5th Cir. 2008), quoting

Twombly, 550 U.S. at 556.

       “Two working principles underlie our decision in Twombly. First, the tenet
       that a court must accept as true all of the allegations contained in a complaint
       is inapplicable to legal conclusions. Threadbare recitals of the elements of a
       cause of action, supported by mere conclusory statements, do not suffice.
       (Although for the purposes of a motion to dismiss we must take all of the


s:vld\motions\755-20 Mtn for Partial Dismissal                                       Page 4
      Case 7:20-cv-00169 Document 7 Filed on 07/14/20 in TXSD Page 5 of 15



       factual allegations in the complaint as true, we “are not bound to accept as
       true a legal conclusion couched as a factual allegation” (internal quotation
       marks omitted)). Rule 8 marks a notable and generous departure from the
       hyper-technical, code-pleading regime of a prior era, but it does not unlock
       the doors of discovery for a plaintiff armed with nothing more than
       conclusions. Second, only a complaint that states a plausible claim for relief
       survives a motion to dismiss. Determining whether a complaint states a
       plausible claim for relief will … be a context-specific task that requires the
       reviewing court to draw on its judicial experience and common sense. But
       where the well-pleaded facts do not permit the court to infer more than the
       mere possibility of misconduct, the complaint has alleged — but it has not
       “show[n]” — “that the pleader is entitled to relief.”

Iqbal, 556 U.S. at 678-79, 129 S. Ct. at 1950, quoting Twombly, 550 U.S. at 555 & FED.

R. CIV. P. 8(a)(2).

       3.05    The plausibility standard concerns the factual allegations of a complaint.

“[T]he complaint must contain either direct allegations on every material point necessary

to sustain a recovery ... or contain allegations from which an inference fairly may be drawn

under the relevant legal theory.” Campbell v. City of San Antonio, 43 F.3d 973, 975 (5th

Cir. 1995), quoting 3 C. WRIGHT & A. MILLER, FED. PRAC. & PROC.: CIVIL 2d §

1216, at 156-59). Thus, dismissal is proper if the complaint “lacks an allegation regarding

a required element necessary to obtain relief.” Id., quoting 2A MOORE'S FEDERAL

PRACTICE ¶ 1207, at 12-91.

                                                 IV.

                           ARGUMENT AND AUTHORITIES

A.     Coronado cannot pursue a Fourteenth Amendment claim
       for violation of the First or Fourth Amendments.

       4.01    Coronado alleged a general violation of his due process rights under the

Fourteenth Amendment to the U.S. Constitution. Plntf’s Cmplt, Dkt No. 1, ¶ 39. He claims

s:vld\motions\755-20 Mtn for Partial Dismissal                                     Page 5
      Case 7:20-cv-00169 Document 7 Filed on 07/14/20 in TXSD Page 6 of 15



that the City had a “campaign to harass, retaliate, and punish” him, presumably for

speaking or petitioning, thus depriving him of substantive and procedural due process. Id.

He appears to contend that the violation of his First Amendment rights to speech and

association thereby also deprived him of his Fourteenth Amendment rights to substantive and

procedural due process. Plntf’s Cmplt, Dkt No. 1, ¶ 39. He similarly complains he was

wrongfully arrested in violation of the Fourth and Fourteenth Amendments. Id., at ¶¶ 51 –

54, 57. He complains that his arrest was unreasonable, unwarranted and without probable

cause because he had not committed any crime. Id.

       4.02    Coronado cannot repackage a First or Fourth Amendment claim to establish a

Fourteenth Amendment due process violation, however. Albright v. Oliver, 510 U.S. 266,

273, 114 S. Ct. 807, 127 L. Ed. 2d 114 (1994); Van Deelen v. Cain, 628 F. App’x 891, 897

(5th Cir. 2015). “Where a particular Amendment ‘provides an explicit textual source of

constitutional protection’ against a particular sort of government behavior, ‘that Amendment,

not the more generalized notion of “substantive due process,” must be the guide for analyzing

these claims.’” Albright, 510 U.S. at 273, 114 S. Ct. at 813, quoting Graham v. Connor, 490

U.S. 386, 395, 109 S. Ct. 1865, 1871, 104 L. Ed. 2d 443 (1989). See also, County of

Sacramento v. Lewis, 523 U.S. 833, 842-43, 118 S. Ct. 1708, 1714-16, 140 L. Ed. 2d 1043

(1998). In particular, it is the Fourth Amendment that provides the standard for evaluation

of his wrongful arrest claim, not the Fourteenth. Baker v. McCollan, 443 U.S. 137, 144, 99

S. Ct. 2689, 2694, 61 L. Ed. 2d 433 (1979). Coronado’s alleged Fourteenth Amendment due

process claims of retaliation arising out of his speech, petition and arrest must therefore be

dismissed.


s:vld\motions\755-20 Mtn for Partial Dismissal                                       Page 6
      Case 7:20-cv-00169 Document 7 Filed on 07/14/20 in TXSD Page 7 of 15



B.     Coronado has not identified a Fourteenth Amendment Due Process claim.

       4.03    Though Coronado argues that he had a protected due process right in his

speech, petition, and from arrest, he has not identified any action of any Defendant that

would constitute a violation of an established due process right. To establish a viable due

process claim, Coronado was required to first identify a property interest, which he has not

done. Blackwell v. Laque, 275 Fed. App’x 363, 368 (5th Cir. 2008). See also Bishop v.

Wood, 426 U.S. 341, 343-47, 96 S. Ct. 2074, 2077-78, 48 L. Ed. 2d 684 (1976); Whiting v.

Univ. of S. Miss., 451 F.3d 339, 344 (5th Cir. 2006), cert. denied, 549 U.S. 1112, 127 S.

Ct. 1038, 166 L. Ed. 2d 704 (2007); Brown v. Texas A & M Univ., 804 F.2d 327, 333-34

(5th Cir. 1986).

       4.04    “Property interests are not created by the Constitution; rather, they stem from

independent sources such as state statutes, local ordinances, existing rules, contractual

provisions, or mutually explicit understandings.” Blackburn v. City of Marshall, 42 F.3d

925, 936-37 (5th Cir. 1995), citing Perry v. Sindermann, 408 U.S. 593, 599-601, 92 S. Ct.

2694, 33 L. Ed. 2d 570 (1972). Nor are property interests created by unilateral

understanding or belief. “To have a property interest in a benefit, a person clearly must

have more than an abstract need or desire for it. He must have more than a unilateral

expectation of it. He must, instead, have a legitimate claim of entitlement to it.” Bd. of

Regents v. Roth, 408 U.S. 564, 577, 92 S. Ct. 2701, 33 L. Ed. 2d 548 (1972).

       4.05    An established property interest must stem from an independent source, but

Coronado has not identified any such source. Id. His general allegation of entitlement did

not establish a constitutionally protected property interest, however. Thompson v. Bass,


s:vld\motions\755-20 Mtn for Partial Dismissal                                       Page 7
      Case 7:20-cv-00169 Document 7 Filed on 07/14/20 in TXSD Page 8 of 15



616 F.2d 1259, 1265 (5th Cir.), cert. denied, 449 U.S. 983 (1980). In order for the alleged

right to be legally enforceable as to constitute a property interest, Coronado would need

proof that the governing body itself, i.e., the City Commission, somehow approved that

right. See Schultea v. Wood, 27 F.3d 1112, 1116 (5th Cir. 1994), aff'd in part & rev’d in

part on other grounds, 1994 U.S. App. LEXIS 4673 (5th Cir. Mar. 9, 1995); Montez v.

South San Antonio ISD, 817 F.2d 1124, 1125 (5th Cir. 1987). He must also show that the

process used by Defendants somehow lacked fundamental fairness. See N.C. Dep't of

Revenue v. Kimberley Rice Kaestner 1992 Family Tr., 139 S. Ct. 2213, 2219, 204 L. Ed.

2d 621 (2019).

       4.06    Because Coronado has not identified any contract or “express rules or

policies limiting the conditions under which” his speech, petition or arrest could be

regulated, he has not identified an alleged due process right that even allegedly could have

been violated. He has not identified any property interest of which he was allegedly

deprived, any specific process to which he would have been entitled as a property interest,

any City Commission approval of that property interest, or how the process employed by

the City or any Defendant lacked fundamental fairness. He therefore cannot establish a

Fourteenth Amendment violation by any Defendant, and those claims should be dismissed.


           1. Coronado has not identified a Procedural Due Process claim.

       4.07    Procedural due process involves the right to a pre-deprivation hearing before a

party is deprived of a recognized property interest. Roth, 408 U.S. at 570 n.7, 92 S. Ct. at

2705 n.7. It is only after a property interest has been identified, however, and only under



s:vld\motions\755-20 Mtn for Partial Dismissal                                       Page 8
      Case 7:20-cv-00169 Document 7 Filed on 07/14/20 in TXSD Page 9 of 15



certain circumstances, that a pre-deprivation hearing will be required. Id., 408 U.S. at 570-

75, 92 S. Ct. 2705-08. “The formality and procedural requisites for the hearing can vary,

depending upon the importance of the interests involved and the nature of the subsequent

proceedings.” Boddie v. Connecticut, 401 U.S. 371, 378, 91 S. Ct. 780, 786, 28 L. Ed. 2d

113 (1971). That process is only “an initial check against mistaken decisions,” and “need not

be elaborate.” Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 545, 105 S. Ct. 1487,

1495, 84 L. Ed. 2d 494 (1985). For such a hearing, Coronado would only be entitled to

notice and an opportunity to respond. See Id., 470 U.S. at 546, 105 S. Ct. at 1495. Even if

he could establish a recognized property interest, Coronado has not identified any basis to

support entitlement to a pre-deprivation hearing or how the process adopted by the City

Council or any Defendant lacked “fundamental fairness.”


           2. Coronado has not identified a Substantive Due Process claim.

       4.08    A substantive due process claim involves the process to which a party is entitled

after he has been deprived of a recognized property interest. See Id., 470 U.S. at 541-46, 105

S. Ct. at 1491-96.

       [T]he Fifth Circuit held that when a state-created property right is at stake,
       substantive due process rights essentially mirror procedural due process rights.
       In other words, because the right springs from state law, not the Constitution, a
       violation of the right does not occur (and therefore is not actionable) until the
       state fails to correct the deprivation in post-deprivation proceedings.

Tregre v. Harris County Sheriff's Dep’t, 2008 U.S. Dist. LEXIS 37384, 2008 WL 1998870,

at *10 (S.D. Tex. May 7, 2008). As with a pre-deprivation hearing, before any post-

deprivation process may be due, Coronado must first identify an alleged property right



s:vld\motions\755-20 Mtn for Partial Dismissal                                        Page 9
     Case 7:20-cv-00169 Document 7 Filed on 07/14/20 in TXSD Page 10 of 15



established by the City and he must request a hearing to consider that deprivation.

Loudermill, 470 U.S. at 538, 105 S. Ct. at 1491. See also Ayers v. Bd. of Regents Univ. of

Tex. Sys., 557 Fed. Appx. 263, 273 (5th Cir. Tex. 2014); Ferraz-Da Silva v. Holder, 523

Fed. Appx. 274 (5th Cir. 2013) (per curiam). Without reference to a property interest

recognized by the City, or any process of which he was allegedly deprived, Coronado cannot

establish a deprivation of substantive or procedural due process. His due process claim must

therefore be dismissed.


C.     Coronado has not identified an authorized conspiracy claim.

       4.09    Though Coronado makes a general claim of conspiracy against Defendants, he

has not identified any specific acts allegedly performed in furtherance of the conspiracy or

otherwise alleged facts to establish the elements of a federal conspiracy. Plntf’s Cmplt, Dkt

No.1 ¶ 43. “In order to prevail on a section 1983 conspiracy claim, a plaintiff must establish

(1) the existence of a conspiracy involving state action and (2) a deprivation of civil rights in

furtherance of the conspiracy by a party to the conspiracy.” Pfannstiel v. City of Marion, 918

Fed.2d 1178, 1187 (5th Cir. 1990). “To establish a cause of action based on conspiracy a

plaintiff must show that the defendants agreed to commit an illegal act.” Arsenaux v. Roberts,

726 F.2d 1022, 1024 (5th Cir. 1982). “A conspiracy by itself … is not actionable under section

1983.” Pfannstiel, 918 Fed.2d at 1187. “[A] conspiracy is not actionable in the absence of

an actual violation of § 1983….” Gonzales v. City of Corpus Christi, 2005 U.S. Dist.

LEXIS 28939, 2005 WL 3058168, at *20 (S.D. Tex., Nov. 9, 2005).




s:vld\motions\755-20 Mtn for Partial Dismissal                                         Page 10
     Case 7:20-cv-00169 Document 7 Filed on 07/14/20 in TXSD Page 11 of 15



         4.10   “‘[M]ere conclusory allegations of conspiracy cannot, absent reference to

material facts,’ state a substantial claim of federal conspiracy.” McAfee v. 5th Circuit Judges,

884 F.2d 221, 222 (5th Cir. 1989), quoting Brinkmann v. Johnston, 793 F.2d 111, 113 (5th

Cir. 1986). “To support [his] conspiracy claims, [Coronado] must allege facts that suggest:

1) an agreement between the private and public defendants to commit an illegal act, and 2) an

actual deprivation of constitutional rights.” Cinel v. Connick, 15 F.3d 1338, 1343 (5th Cir.

1994), citing Arsenaux, 726 F.2d at 1024; Villanueva v. McInnis, 723 F.2d 414, 418 (5th

Cir.1984).

         4.11   Furthermore, Coronado cannot establish a conspiracy claim against Defendants

where each of the alleged conspirators are City officials or employees. Because each of the

alleged conspirators are City officials or employees, the “‘intracorporate conspiracy’ doctrine

requires dismissal of this claim. Under Fifth Circuit law, a municipality and its employees

are considered to be a single legal entity, and the entity is therefore incapable of conspiring

with itself for purposes of satisfying § 1983.” Garza v. United States Marshals Serv., 2008

U.S. Dist. LEXIS 12806, at *11 (S.D. Tex. Feb. 21, 2008). See also Benningfield v. City of

Houston, 157 F.3d 369, 378 (5th Cir. 1998) (holding corporate entity and its employees

constituted single entity incapable of conspiracy under § 1985); Hillard v. Ferguson, 30 F.3d

649, 653 (5th Cir. 1994) (holding same for school board and its employees); Thompson v.

City of Galveston, 979 F. Supp. 504, 511-12 (S.D. Tex. 1997); Baldwin v. Univ. of Tex. Med.

Branch at Galveston, 945 F. Supp. 1022 (S.D. Tex. 1996), aff’d, 122 F.3d 1066 (5th Cir.

1997).




s:vld\motions\755-20 Mtn for Partial Dismissal                                        Page 11
     Case 7:20-cv-00169 Document 7 Filed on 07/14/20 in TXSD Page 12 of 15



       4.12    Because Coronado has not identified facts to establish the elements of a federal

conspiracy claim, or any basis to overcome the intracorporate conspiracy doctrine, this claim

must be dismissed as well.


D.     Coronado may not pursue an exemplary damages claim against the City.

       4.13    Though Coronado alleges entitlement to exemplary damages from

Defendants, he identified no facts or authority that would support a claim for exemplary

damages from the City. Plntf’s Cmplt, Dkt No. 1, ¶¶ 47, 62 & Prayer ¶ 5. Regardless, any

such claim is barred by federal and state law. Cook County v. United States ex rel.

Chandler, 538 U.S. 119, 129, 123 S. Ct. 1239, 1246, 155 L. Ed. 2d 247, 257 (2003);

Newport v. Fact Concerts, Inc., 453 U.S. 247, 259-260, 101 S. Ct. 2748, 69 L. Ed. 2d 616

(1981); City of LaPorte v. Barfield, 898 S.W.2d 288, 299 (Tex. 1995); TEX. CIV. PRAC. &

REM. CODE §101.024. Because Coronado has not identified any authority to recover

exemplary damages from the City of Mercedes, that claim should be dismissed.


E.     Coronado may not recover expert fees or litigation expenses

       4.14    Coronado also seeks to recover “expert fees” pursuant to 42 U.S.C. §§ 1988

and 12205. While courts may allow a prevailing party to recover a reasonable attorney’s fee

as part of the costs in an action to enforce a claim under § 1983, that section only authorizes

recovery of expert fees for claims under §§ 1981 or 1981a, and Coronado is not pursuing a

claim under either of those sections. See 42 U.S.C. § 1983(b) & (c). “Section 1988 does not

authorize awards of expert witness fees because §1988 supplies no ‘“explicit statutory

authority”’ to award expert witness fees.” Rimini St., Inc. v. Oracle USA, Inc., 139 S. Ct.


s:vld\motions\755-20 Mtn for Partial Dismissal                                       Page 12
     Case 7:20-cv-00169 Document 7 Filed on 07/14/20 in TXSD Page 13 of 15



873, 878 (2019), quoting W. Va. Univ. Hosps. v. Casey, 499 U.S. 83, 87, 111 S. Ct. 1138,

1141 (1991) & Crawford Fitting Co. v. J. T. Gibbons, Inc., 482 U.S. 437, 439, 107 S. Ct.

2494, 2496 (1987).

       4.15    Similarly, a prevailing party may recover litigation expenses pursuant to 42

U.S.C. § 12205. That section provides that in an action to enforce a claim under the

Americans with Disabilities Act (ADA), a prevailing party may recover a reasonable

attorney’s fee, including litigation expenses. Coronado is also not pursuing an ADA claim

under 42 U.S.C. § 12112, however. Regardless, his request for litigation expenses also would

not authorize recovery of expert witness fees because a “statute awarding ‘costs’ will not be

construed as authorizing an award of litigation expenses beyond the six categories listed in

[28 U.S.C.] §§1821 and 1920, absent an explicit statutory instruction to that effect.” Rimini

St., Inc., 139 S. Ct. at 878.

       4.16    Because Coronado is not pursuing a claim under 42 U.S.C. §§ 1981, 1981a

or 12112, neither § 1988 nor § 12205 authorize the recovery “expert fees” in this action.


                                                 V.

                                CONCLUSION AND PRAYER

       5.01    Because Plaintiff failed to identify any facts or authority on which relief may

be granted for his alleged violations of the Fourteenth Amendment, for conspiracy or for

the recovery of exemplary damages against the City or “expert fees” or litigation expenses

against any Defendant, those claims against Defendants should be dismissed.




s:vld\motions\755-20 Mtn for Partial Dismissal                                       Page 13
     Case 7:20-cv-00169 Document 7 Filed on 07/14/20 in TXSD Page 14 of 15



       WHEREFORE, PREMISES CONSIDERED, Defendants CITY OF MERCEDES,

TEXAS, HENRY HINOJOSA and DAGOBERTO CHAVEZ, JR. would respectfully

request that Plaintiff’s Fourteenth Amendment and conspiracy claims, and his claims for

recovery of expert fees and litigation expenses against all Defendants, along with his

exemplary damages claims against the City, be dismissed for failure to state a claim upon

which relief can be granted, and that Defendants be granted such other and further relief to

which they may show themselves to be justly entitled, whether general or special, at law

and in equity.

                                                 Respectfully submitted,

                                                 / s / J. Arnold Aguilar
                                                 J. Arnold Aguilar
                                                 Attorney-in-Charge
                                                 State Bar No. 00936270
                                                 Federal Adm. No. 6822
                                                 email: arnold@aguilarzabartellc.com




                                                 Of Counsel
                                                 990 Marine Drive
                                                 Brownsville, Texas 78520
                                                 (956) 504-1100
                                                 (956) 504-1408 (fax)

                                                 Attorneys for Defendants
                                                 CITY OF MERCEDES, TEXAS,
                                                 HENRY HINOJOSA and
                                                 DAGOBERTO CHAVEZ, JR.




s:vld\motions\755-20 Mtn for Partial Dismissal                                     Page 14
     Case 7:20-cv-00169 Document 7 Filed on 07/14/20 in TXSD Page 15 of 15




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing
DEFENDANTS’ MOTION FOR PARTIAL DISMISSAL OF PLAINTIFF’S
COMPLAINT will on this the 14th day of July, 2020, be automatically accomplished
through the Notice of Electronic Filing upon the following:

       Omar Ochoa
       oochoa@omarochoalaw.com
       OMAR OCHOA LAW FIRM PC
       121 N. 10th St.
       McAllen, Texas 78501


                                                 /s/   J. Arnold Aguilar
                                                       J. Arnold Aguilar




s:vld\motions\755-20 Mtn for Partial Dismissal                             Page 15
